EXHIBIT 10

 

STOCK PURCHASE AGREEMENT

          This Stock Purchase Agreement (this “Agreement”) is made and entered
into as of April 20, 2001 by and among Southwall Technologies Inc., a Delaware
corporation (the “Company”) and GMX Associates PTE Ltd., a Singapore corporation
(“GMX” or the “Investor”).

          WHEREAS, the Company supplies GMX with certain film media for
distribution to GMX’s customers and GMX distributes such media through
sub-distributors, pursuant to the Distribution Agreements between the Company
and GMX, dated March 14, 1997, November 17, 1997 and March 1, 2000, and any
written amendments thereto executed by the parties to such agreements (all
collectively, the “Distribution Agreements”); and

          WHEREAS, the Company desires to obtain additional capital investments
in order to assist it in providing the Investor with additional supply of
distributable media and Investor desires to invest in shares of the Company’s
common stock, par value $0.001 per share (the “Shares”) on the terms and
conditions set forth in this Agreement for such purpose;

          NOW, THEREOFRE, the parties hereby agree as follows:

          1.       AGREEMENT FOR PURCHASE AND SALE OF SHARES.

          Subject to the terms and conditions set forth in this Agreement, the
Company hereby agrees to sell to the Investor at the Closing and the Investor
hereby agrees to purchase from the Company at the Closing the number of Shares
set forth in Exhibit A next to the Investor’s name for the purchase price set
forth on Exhibit A.

          2.       CLOSING.

          The purchase and sale of the Shares will take place at the offices of
Fenwick & West LLP, 275 Battery Street, 15th Floor, San Francisco, California,
at 11:00 a.m. Pacific Time, on April 28, 2001 or at such other time and place as
the Company and Investor mutually agree (which time and place are referred to in
this Agreement as the "Closing").  At the Closing, the Company will deliver to
the Investor a certificate representing the number of Shares that the Investor
has agreed to purchase hereunder against delivery to the Company by the Investor
of the full purchase price of such Shares, paid by (i) a check payable to the
Company's order, (ii) wire transfer of funds to the Company (which transfer
shall be delivered to the Company pursuant to the wire transfer instructions
attached hereto as Exhibit B) or (iii) any combination of the foregoing.

3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company hereby represents and warrants to the Investor that the
statements in the following paragraphs of this Section 3 are all true and
complete:

                    3.1     Organization, Good Standing, Corporate Power and
Qualification.   The Company has been duly incorporated and organized, and is
validly existing in good standing, under the laws of the State of Delaware. 
Each subsidiary of the Company has been duly incorporated and organized, and is
validly existing in good standing, under the laws of the jurisdiction under
which it is chartered. The Company has the requisite corporate power and
authority to enter into and perform this Agreement, and the Company and its
subsidiaries have the power to own and operate their respective properties and
assets and to carry on their respective businesses as currently conducted and as
presently proposed to be conducted.  The Company and each of its subsidiaries
are duly qualified to do business as a foreign corporation in good standing in
all jurisdictions in which such entity is required to be qualified to do
business as the Company’s or such subsidiary’s business is currently conducted
and as presently proposed to be conducted, as the case may be, except for
jurisdictions in which failure to so qualify could not reasonably be expected to
have a material adverse effect on the business and operations of the Company and
its subsidiaries taken as a whole.

                    3.2     Capitalization.  The capitalization of the Company
immediately prior to the Closing consists of the following:

                              (a)      Common Stock.  A total of 20,000,000
authorized Shares, of which approximately 7,889,000 shares will be issued and
outstanding.

                              (b)      Options, Warrants, Reserved Shares. 
Except for (i) 2,442,402 Shares reserved for issuance under the Company's 1997
Stock Incentive Plan and the Company’s 1998 Stock Option Plan for Employees and
Consultantsunder which, collectively, options to purchase 1,968,060are issued
and outstanding, and (ii) 250,000 Shares reserved for issuance under the
Company’s 1997 Employee Stock Purchase Plan and the 1998 Employee Stock Purchase
Plan, there are no outstanding options, warrants, rights (including conversion
or preemptive rights) or agreement for the purchase or acquisition from the
Company of any shares of its capital stock or any securities convertible into or
ultimately exchangeable or exercisable for any shares of the Company's capital
stock.

                              (c)      The outstanding shares of the capital
stock of the Company are duly authorized and validly issued, fully paid and
nonassessable, and have been approved by all requisite stockholder action.

                    3.3     Due Authorization.  All corporate action on the part
of the Company’s directors and stockholders necessary for the authorization,
execution, delivery of, and the performance of all obligations of the Company
under this Agreement has been taken.  This Agreement, when executed and
delivered, will constitute the valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or others laws of general
application relating to or affecting the enforcement of creditors' rights
generally and (ii) the effect of rules of law governing the availability of
equitable remedies.

                    3.4     Valid Issuance of Stock.  The Shares, when paid for
and then issued as provided in this Agreement, will be duly authorized and
validly issued, fully paid and nonassessable.  Based in part on the
representations made by the Investor in Section 4 hereof, the offer and sale of
the Shares solely to the Investor in accordance with this Agreement are exempt
from the registration and prospectus delivery requirements of the U.S.
Securities Act of 1933, as amended (the "1933 Act"), and the securities
registration and qualification requirements of the State of California.

                    3.5     No Conflicts.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a benefit under (i) any provision of the Certificate of Incorporation or
Bylaws of the Company or the charter documentation of any of its subsidiaries,
or (ii) any indenture, mortgage, lease, line of credit, contract or other
agreement or instrument, permit, concession, franchise, license to which the
Company or any of its subsidiaries is a party or by which any of its properties
are bound; or (iii) any judgment, order, decree to which the Company or any of
its subsidiaries is a party or to which any of its properties is bound, or (iv)
any statute, law, ordinance or rule applicable to the Company or any of its
subsidiaries or on which the Company’s and its subsidiaries’ business, financial
condition, operations or prospects is substantially dependent, in each case in
clauses (ii), (iii) or (iv), the breach, violation, default, termination or
forfeiture of which would result in a material adverse effect upon the ability
of the Company to consummate the transactions contemplated by this Agreement, or
a material adverse effect on the Company and its subsidiaries, taken as a whole.

                    3.6     Company’s SEC filings and financial statements.

                              (a)       The Company has filed all forms,
reports, and documents required to be filed by it with the U. S. Securities and
Exchange Commission (“SEC”) and has made available to the Investor such forms,
reports, and documents in the form filed with the SEC.  All such required forms,
reports and documents (including those that the Company may file subsequent to
the date hereof until the Closing) are referred to herein as the “Company SEC
Reports.”  As of their respective filing dates, the Company SEC Reports, as
amended, complied in all material respects with the requirements of the Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Reports.  The Company SEC Reports, this Agreement, the exhibits
and schedules hereto, and any certificates or documents to be delivered to the
Company pursuant to this Agreement, when considered together, do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

                              (b)       Each of the consolidated financial
statements of the Company (including, in each case, the notes thereto), included
in or incorporated by reference into the Company SEC Reports after December 31,
2000 (the “Company Financial Statements”), and each Company SEC Report filed
after the date hereof until the Closing, (i) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto; (ii) was prepared in accordance with United States Generally Accepted
Accounting Principles applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as may be permitted by the SEC on Form 10-Q under the
Exchange Act); and (iii) fairly presented the consolidated financial position of
Company and its subsidiaries at the respective dates thereof and the
consolidated results of Company’s operations and cash flows for the periods
indicated (subject, in the case of unaudited financial statements, to normal
audit adjustments that will not be material in amount or effect).  There has
been no change in Company’s accounting policies except as described in the notes
to the Company Financial Statements.

          4.       REPRESENTATIONS OF THE INVESTOR.

          The Investor hereby represents and warrants to the Company that the
following statements are true and complete:

                    4.1     Review and Agreements.  The Investor has read
carefully and understands this Agreement and the Company's Certificate of
Incorporation and has consulted the Investor's own attorney, accountant or
investment adviser with respect thereto and to the investment contemplated
hereby and its suitability for the Investor.

                    4.2     Access to Information.  The Company has made
available to the Investor prior to the purchase of any Shares, all documents and
information that the Investor has requested including, without limitation, the
Company SEC Reports and the books and records of the Company and the opportunity
to ask questions of and receive answers from representatives of the Company
concerning the investment in the Shares, the business, affairs, operations and
finances of the Company and any other matters relevant to this investment.  The
Investor has reviewed the Company SEC Reports.

                    4.3     Long-Term Investment.  The Investor understands that
it must bear the economic risk of its investment for an indefinite period of
time; that the Shares have not been registered under the 1933 Act and,
therefore, cannot be resold unless they are subsequently registered under the
Act or unless an exemption from such registration is available; that the
Investor is purchasing the Shares for investment for the account of the Investor
and not with a view toward resale or other distribution thereof; that the
Investor agrees not to resell or otherwise dispose of all or any part of the
Shares purchased by the Investor, except as permitted by law, including, without
limitation, any regulations under the Act; that the Company does not have any
intention of registering the Shares under the Act (other than as provided in
Section 5); and that Rule 144 under the Act will not be available as a basis for
exemption from registration of any Shares until at least one year from the
Closing.

                    4.4     Suitability.  The Investor has adequate means of
providing for the Investor's current needs and personal contingencies and has no
need for liquidity in connection with the Investor's purchase of the Shares. 
The Investor's overall commitment to investments which are not readily
marketable is not disproportionate to the net worth of the Investor, and its
investment in the Shares will not cause such overall commitment to become
excessive.  The Investor can afford a complete loss of its investment in the
Shares.  The Investor has evaluated the risks of purchasing the Shares and has
determined that the Shares are a suitable investment for the Investor.  The
Investor has such knowledge and experience in financial, securities, investments
and business matters that the Investor is capable of evaluating the merits and
risks of the Investor's purchase of the Shares.

                    4.5     Residence.  For purposes of the application of state
securities laws, the Investor is a resident of the jurisdiction listed as such
Investor’s address on Exhibit A.

                    4.6     Legends.  It is understood that the certificates
evidencing the Shares will bear the legends substantially as set forth below:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTIONS.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.

The legend above shall be removed by the Company (or its transfer agent) from
any certificate evidencing the Shares upon the first to occur of
(i) registration of the Shares for resale under the 1933 Act, (ii) resale of the
Shares in the reasonable opinion of counsel to the Company in compliance with
the requirements for Rule 144 or (iii) upon delivery to the Company of an
opinion by counsel, reasonably satisfactory to the Company, that the Shares may
be resold pursuant to exemptions from the registration and prospectus delivery
requirements of the 1933 Act and the qualification requirements of any
applicable state Blue Sky laws.

          5.       REGISTRATION RIGHTS.

                    5.1     Definitions.  For purposes of this Section 5:

                              (a)      Registration .  The terms “register,”
“registration” and “registered” refer to a registration effected by preparing
and filing a registration statement in compliance with the 1933 Act, and the
declaration or ordering of effectiveness of such registration statement.

                              (b)       Registrable Securities.  The term
“Registrable Securities” means: (i) all the shares of Common Stock of the
Company that are now owned or may hereafter be acquired by any Investor or any
holder of Shares who is its permitted successor and assign; and (ii) any shares
of Common Stock of the Company issued (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued) as a dividend
or other distribution with respect to, or in exchange for or in replacement of,
all such shares of Common Stock described in clause (i) of this subsection (b);
excluding in all cases, however, any such securities of the Company sold by a
person in a transaction in which rights under this Section 5 are not assigned in
accordance with this Agreement or any such securities of the Company sold to the
public or sold pursuant to Rule 144 promulgated under the 1933 Act.

                              (c)      Registrable Securities Then Outstanding. 
The number of shares of “Registrable Securities then outstanding” shall mean the
number of shares of Common Stock which are Registrable Securities that are then
(i) issued and outstanding or (ii) issuable pursuant to the exercise or
conversion of then outstanding and then exercisable and qualifying options,
warrants or convertible securities.

                              (d)       Holder.  The term “Holder” means any
person owning of record Registrable Securities or any assignee of record of such
Registrable Securities to whom rights set forth herein have been duly assigned
in accordance with this Agreement.

                              (e)      Form S-3.  The term “Form S-3” means such
form under the 1933 Act as is in effect on the date hereof or any successor
registration form under the 1933 Act subsequently adopted by the SEC which
permits inclusion or incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

                    5.2     Demand Registration.

                              (a)      Request by Holders.  If at any time
following the expiration of ten months after the Closing and at such time the
Company is not eligible to register shares on Form S-3, the Company shall
receive a written request from the Holders of all of the Registrable Securities
then outstanding that the Company file a registration statement under the 1933
Act covering the registration of Registrable Securities pursuant to this
Section 5.2, then the Company shall, within 20 days after the receipt of such
written request, give written notice of such request (the “Request Notice”) to
all Holders, and effect, as soon as practicable, the registration under the 1933
Act of all Registrable Securities which Holders request to be registered and
included in such registration by written notice given by such Holders to the
Company within 30 days after receipt of the Request Notice, subject only to the
limitations of this Section 5.

                              (b)      Underwriting .  If the Holders initiating
the registration request under this Section 5.2 (the “Initiating Holders”)
intend to distribute the Registrable Securities covered by their request by
means of an underwriting, then they shall so advise the Company as a part of
their request made pursuant to this Section 5.2 and the Company shall include
such information in the Request Notice.  In such event, the right of any Holder
to include his, her, or its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the Initiating Holders
and such Holder) to the extent provided herein.  The Company shall not be
required to include any securities of any Holder in such underwriting unless
such Holder accepts the terms of the underwriting as agreed upon between the
Company and the underwriters selected by the Company and enters into an
underwriting agreement in customary form with the underwriter or underwriters
selected by the Company.  Notwithstanding any other provision of this
Section 5.2, if the underwriter(s) advise(s) the Company in writing that
marketing factors require a limitation of the number of securities to be
underwritten then the Company shall so advise all Holders of Registrable
Securities that would otherwise be registered and underwritten pursuant hereto,
and the number of Registrable Securities that may be included in the
underwriting shall be reduced as required by the underwriter(s) and allocated
among the Holders of Registrable Securities on a pro rata basis according to the
number of Registrable Securities then outstanding held by each Holder requesting
registration (including the Initiating Holders); provided, however, that the
number of shares of Registrable Securities to be included in such underwriting
and registration shall not be reduced unless all other securities to be sold for
the account of the Company are first entirely excluded from the underwriting and
registration.  Any Registrable Securities excluded and withdrawn from such
underwriting shall be withdrawn from the registration.

                              (c)      Maximum Number of Demand Registrations. 
The Company is obligated to effect only one such registration pursuant to this
Section 5.2.  An offering shall not be deemed a registration pursuant to this
Section 5.2 if less than 75% of the Registrable Securities requested to be
included therein were not so included.

                              (d)      Deferral .  Notwithstanding the
foregoing, if the Company shall furnish to Holders requesting the filing of a
registration statement pursuant to this Section 5.2, a certificate signed by the
President or Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore essential to defer the filing of such
registration statement, then the Company shall have the right to defer such
filing or the effectiveness of the registration statement for a period of not
more than 90 days after receipt of the request of the Initiating Holders;
provided, however, that the Company may not utilize this right more than once in
any twelve month period.

                              (e)      Expenses .  All expenses incurred in
connection with a registration pursuant to this Section 5.2, including without
limitation all registration and qualification fees, printers’ and accounting
fees, fees and disbursements of counsel for the Company and the reasonable fees
and disbursements of one counsel for the selling Holders (but excluding
underwriters’ or brokers’ discounts and commissions) shall be borne by the
Company.  Each Holder participating in a registration pursuant to this
Section 5.2 shall bear such Holder’s proportionate share (based on the number of
shares sold by such Holder over the total number of shares included in such
registration at the time it is declared effective) of all discounts, commissions
or other amounts payable to underwriters or brokers in connection with such
offering.  Notwithstanding the foregoing, the Company shall not be required to
pay for any expenses of any registration proceeding begun pursuant to this
Section 5.2 if the registration request is subsequently withdrawn at the request
of the Holders of a majority of the Registrable Securities to be registered,
unless the Holders of a majority of the Registrable Securities then outstanding
agree to forfeit their right to one demand registration pursuant to this
Section 5.2 (in which case such right shall be forfeited by all Holders of
Registrable Securities); provided, further, however, that if at the time of such
withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company not known to the Holders at the
time of their request for such registration and have withdrawn their request for
registration with reasonable promptness after learning of such material adverse
change, then the Holders shall not be required to pay any of such expenses and
shall retain their demand registration rights pursuant to this Section 5.2.

                    5.3     Piggyback Registrations.  The Company shall notify
all Holders of Registrable Securities in writing at least 30 days prior to
filing any registration statement under the 1933 Act for purposes of effecting a
public offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements (i) relating to any registration
under Section 5.2 or Section 5.4 of this Agreement or (ii) relating to any
employee benefit plan or a corporate reorganization or other transaction covered
by Rule 145 promulgated under the 1933 Act, or (iii) on any registration form
which does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the resale of Registrable Securities, and will afford each such Holder
an opportunity to include in such registration statement all or any part of the
Registrable Securities then held by such Holder.  Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by such Holder shall, within twenty days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Securities
such Holder wishes to include in such registration statement.  If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

                              (b)      Underwriting .  If a registration
statement under which the Company gives notice under this Section 5.3 is for an
underwritten offering, then the Company shall so advise the Holders of
Registrable Securities.  In such event, the right of any such Holder’s
Registrable Securities to be included in a registration pursuant to this
Section 5.3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein.  All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the managing underwriter determine(s) in good
faith that marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares (including
Registrable Securities) from the registration and the underwriting, and the
number of shares that may be included in the registration and the underwriting
shall be allocated, first, to the Company, second to Holders requesting
inclusion of their Registrable Securities in such registration statement on a
pro rata basis based on the number of Registrable Securities each such Holder
has requested to be included in the registration, and third to other holders of
the Company’s securities, provided however, that the right of the underwriters
to exclude shares (including Registrable Securities) from the registration and
underwriting as described above shall be restricted so that:  (i) the number of
Registrable Securities included in any such registration is not reduced below
50% percent of the Registrable Securities requested to be included in the
registration; and (ii) all shares (other than those to be sold by the Company
for its account) that are not Registrable Securities and are held by persons
other than the Holders shall first be excluded from such registration and
underwriting before any Registrable Securities are so excluded.  If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice, given in accordance with Section 10.5
hereof, to the Company and the underwriter, delivered at least 20 days prior to
the effective date of the registration statement.  Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.

                              (c)      Expenses .  All expenses incurred in
connection with a registration pursuant to this Section 5.3, including, without
limitation, all registration and qualification fees, printers’ and accounting
fees, fees and disbursements of counsel for the Company and the reasonable fees
and disbursements of one counsel for the selling Holders (but excluding
underwriters’ or brokers’ discounts and commissions) shall be borne by the
Company.  Each Holder participating in a registration pursuant to this
Section 5.3 shall bear such Holder’s proportionate share (based on the number of
shares sold by such Holder over the total number of shares included in such
registration at the time it goes effective) of all discounts, commissions or
other amounts payable to underwriters or brokers in connection with such
offering.

                    5.4     Form S-3 Registration.  In case the Company shall
receive from any Holder or Holders of at least 50% of Registrable Securities
then outstanding a written request or requests that the Company effect a
registration on Form S-3 and any related qualification or compliance with
respect to all or a part of the Registrable Securities owned by such Holder or
Holders, then the Company will do the following:

                              (a)      Notice .  Promptly give written notice of
the proposed registration and the Holder’s or Holders’ request therefor, and any
related qualification or compliance, to all other Holders of Registrable
Securities.

                              (b)      Registration .  Use commercially
reasonable efforts to effect as soon as practicable such registration and all
such qualifications and compliances as may be so requested and as would permit
or facilitate the sale and distribution of all or such portion of such Holder’s
or Holders’ Registrable Securities as are specified in such request, together
with all or such portion of the Registrable Securities of any other Holder or
Holders joining in such request as are specified in a written request given
within 20 days after receipt of such written notice from the Company; provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 5.4:

                                         (i)       if Form S-3 is not available
for such offering;

                                         (ii)      if the Holders, together with
the holders of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public of less than $300,000;

                                         (iv)     if the Company shall furnish
to the Holders a certificate signed by the President or Chief Executive Officer
of the Company stating that in the good faith judgment of the Board of Directors
of the Company, it would be seriously detrimental to the Company and its
stockholders for such Form S-3 Registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement no more than once during any twelve-month period for a
period of not more than 60 days after receipt of the request of the Holder or
Holders under this Section 5.4;

                                         (v)      if the Company has, within the
six-month period preceding the date of such request, already effected one
registration on Form S-3 for the Holders pursuant to this Section 5.4; or

                                         (vi)     in any particular jurisdiction
in which the Company would be required to qualify to do business or to execute a
general consent to service of process in effecting such registration,
qualification or compliance.

                              (c)      Expenses .  Subject to the foregoing, the
Company shall file a Form S-3 registration statement covering the Registrable
Securities and other securities so requested to be registered pursuant to this
Section 5.4 as soon as practicable after receipt of the request or requests of
the Holders for such registration.  The Company shall pay all expenses incurred
in connection with each registration requested pursuant to this Section 5.4,
(excluding underwriters’ or brokers’ discounts and commissions), including
without limitation all filing, registration and qualification, printers’ and
accounting fees and the reasonable fees and disbursements of one counsel for the
selling Holder or Holders and counsel for the Company.  Each Holder
participating in a registration pursuant to this Section 5.4 shall bear such
Holder’s proportionate share (based on the number of shares sold by such Holder
over the total number of shares included in such registration at the time it
goes effective) of all discounts, commissions or other amounts payable to
underwriters or brokers in connection with such offering.

                              (d)      Not Demand Registration.  Form S-3
registrations shall not be deemed to be demand registrations as described in
Section 5.2 above.

                    5.5     Obligations of the Company.  Whenever required to
effect the registration of any Registrable Securities under this Agreement, the
Company shall, as expeditiously as reasonably possible:

                              (a)      Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use
reasonable efforts to cause such registration statement to become effective,
and, upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to 90
days.

                              (b)      Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the 1933 Act with respect to the disposition of
all securities covered by such registration statement.

                              (c)      Furnish to the Holders such number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the 1933 Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by them that are included in such registration.

                              (d)      Use reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

                              (e)      In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering.  Each Holder participating in such underwriting hereby agrees also to
enter into and perform its obligations under such an agreement.

                              (f)       Notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the 1933 Act of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.

                              (g)      Furnish, at the request of any Holder
requesting registration of Registrable Securities, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective:  (1) an opinion, dated as of
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders requesting registration, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities and
(2) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders requesting registration, addressed to the underwriters, if any, and to
the Holders requesting registration of Registrable Securities.

                    5.6     Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to
Sections 5.2, 5.3 or 5.4 that the selling Holders shall furnish to the Company
such information regarding themselves, the Registrable Securities held by them
and the intended method of disposition of such securities as shall be required
to timely effect the registration of their Registrable Securities.

                    5.7     Delay of Registration.  No Holder shall have any
right to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 5.

                    5.8     Indemnification.  In the event any Registrable
Securities are included in a registration statement under Sections 5.2, 5.3 or
5.4:

                              (a)       By the Company.  To the extent permitted
by law, the Company will indemnify and hold harmless each Holder, the partners,
officers and directors of each Holder, any underwriter (as defined in the 1933
Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the 1933 Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the 1933 Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively, the “Violations” and, individually, a
“Violation”):

                                        (i)       any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; or

                                         (ii)      the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or

                                         (iii)     any violation or alleged
violation by the Company of the 1933 Act, the Exchange Act, any federal or state
securities law or any rule or regulation promulgated under the 1933 Act, the
Exchange Act or any federal or state securities law in connection with the
offering covered by such registration statement.

The Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, within three months after a request for reimbursement has been
received by the Company, in connection with investigating or defending any such
loss, claim, damage, liability or action; provided however, that the indemnity
agreement contained in this subsection 5.8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.

                              (b)       By Selling Holders.  To the extent
permitted by law, each selling Holder will indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
registration statement, each person, if any, who controls the Company within the
meaning of the 1933 Act, any underwriter and any other Holder selling securities
under such registration statement or any of such other Holder’s partners,
directors or officers or any person who controls such Holder within the meaning
of the 1933 Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Holder, partner or
director, officer or controlling person of such other Holder may become subject
under the 1933 Act, the Exchange Act or other federal or state law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration.  Each such Holder will reimburse any legal
or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, underwriter or other Holder, partner, officer,
director or controlling person of such other Holder in connection with
investigating or defending any such loss, claim, damage, liability or action;
within three months after a request for reimbursement has been received by the
indemnifying Holder, provided, however, that the indemnity agreement contained
in this subsection 5.8(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder (which consent shall not be unreasonably
withheld); and provided further, that the total amounts payable in indemnity by
a Holder under this subsection 5.8(b) in respect of all Violation shall not
exceed the net proceeds received by such Holder in the registered offering out
of which such Violation arises.

                              (c)      Notice .  Promptly after receipt by an
indemnified party under this Section 5.8 of notice of the commencement of any
action (including any governmental action), such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 5.8, deliver to the indemnifying party a written notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential conflict of interests between such
indemnified party and any other party represented by such counsel in such
proceeding.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5.8, but the omission
so to deliver written notice to the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 5.8.

                              (d)      Defect Eliminated in Final Prospectus. 
The foregoing indemnity agreements of the Company and Holders are subject to the
condition that, insofar as they relate to any Violation made in a preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
SEC at the time the registration statement in question becomes effective or the
amended prospectus filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
person if a copy of the Final Prospectus was furnished to the indemnified party
and was not furnished to the person asserting the loss, liability, claim or
damage at or prior to the time such action is required by the 1933 Act.

                              (e)      Contribution .  If the indemnification
provided for in this Section 5.8 is held by a court of competent jurisdiction to
be unavailable to an indemnified party with respect to any loss, liability,
claim, damage or expense referred to herein, then the indemnifying party, in
lieu of indemnifying the indemnified party, shall contribute to the amount paid
or payable by such indemnified party with respect to such loss, liability,
claim, damage or expense in the proportion that is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In any such case,
(i) no such Holder will be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement; and (ii) no person or
entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) will be entitled to contribution from any person
or entity who was not guilty of such fraudulent misrepresentation.

                              (f)       Conflict with Underwriting Agreement. 
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement will
control.

                              (g)      Survival .  The obligations of the
Company and Holders under this Section 5.8 shall survive the completion of any
offering of Registrable Securities in a registration statement, and otherwise.

                    5.9     Rule 144 Reporting.  With a view to making available
the benefits of certain rules and regulations of the SEC which may at any time
permit the sale of the Registrable Securities to the public without
registration, so long as the Company is subject to the reporting requirements of
the Exchange Act, the Company agrees to:

                              (a)      Make and keep public information
available, as those terms are understood and defined in Rule 144 under the 1933
Act;

                              (b)      Use reasonable, diligent efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the 1933 Act and the Exchange Act; and

                              (c)      So long as a Holder owns any Registrable
Securities, to furnish to the Holder forthwith upon request a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
and of the 1933 Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as a Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a Holder to sell any such securities without
registration.

                    5.10   Termination of the Company’s Obligations.  The
Company shall have no obligations pursuant to Sections 5.2 through 5.4 with
respect to:  (a) any request or requests for registration made by any Holder on
a date more than five years after the Closing; or (b) any Registrable Securities
proposed to be sold by a Holder in a registration pursuant to Section 5.2, 5.3
or 5.4 if all such Registrable Securities proposed to be sold by a Holder may be
sold in a three-month period without registration under the 1933 Act pursuant to
Rule 144.

                    5.11   Assignment of Registration Rights.  The registration
rights of a Holder under this Section 5 may be assigned only to a party who
acquires at least 50,000 shares (as adjusted for stock splits, stock dividends,
stock combinations, recapitalizations and the like) of Registrable Securities;
provided, however that no party may be assigned any of the foregoing rights
unless the Company is given written notice by the assigning party at the time of
such assignment stating the name and address of the assignee and identifying the
securities of the Company as to which the rights are being assigned and provided
further that any such assignee shall receive such assigned rights subject to all
the terms and conditions of Sections 5 and 10 of this Agreement.  Assignments
may be made without the Company’s consent and without the assignee’s obtaining
the minimum number of shares of Registrable Securities set forth above if the
assignment is to a partner, affiliate, stockholder, parent, child or spouse of
the Holder or to the Holder’s estate.

          6.       USE OF PROCEEDS.

          The parties acknowledge that the Company’s undertaking to use and
actual use of the proceeds of the Shares sold at the Closing as provided in this
Section 6 is essential to the Investor’s willingness to enter into and perform
its obligations under this Agreement to acquire the Shares.  The Company hereby
agrees to use proceeds from the sale of the Shares pursuant to this Agreement in
part, to fulfill purchase orders placed under the Distribution Agreements, under
the terms of such purchase orders accepted by the Company, including without
limitation, terms as to the quantities, the quality, and the time for delivery
specified under such purchase orders, and for general corporate and working
capital purposes, including, without limitation, the repayment of indebtedness. 
The Company shall continue to use commercially reasonable efforts to accept
reasonable purchase orders in accordance with the Distribution Agreement.  The
Company also agrees that, in consideration of Investor’s purchase of the Shares
hereunder, the time for payment of sums due under outstanding invoices and
invoices hereafter issued under the Distribution Agreement shall be 60 days from
the date of such invoice or such other period as the parties may hereafter agree
in writing.

          7.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the sale and purchase of the Shares
for a period of one year after the Closing.  If in any material respect such
representations, warranties or information shall not be true and accurate at any
time through the Closing, the person making the representation will promptly
give written notice of such fact to the other parties to the Agreement,
specifying which of the representations, warranties or information is not true
and accurate and the reasons thereof (it being understood that any
representation or warranty that speaks as of a particular date shall not be
deemed untrue or inaccurate as a result of changes thereto that occur after the
date as of such representation or warranty speaks).

          8.       CONDITIONS TO INVESTOR'S OBLIGATIONS AT CLOSING.

          The obligations of the Investor under Section 2 of this Agreement are
subject to the fulfillment or waiver, on or before the Closing, of each of the
following conditions, which may be given by written, oral or telephone
communication to the Company, its counsel or to counsel to the Investor:

                    8.1     Representations and Warranties True.   Each of the
representations and warranties of the Company contained in Section 3 shall be
true and complete on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

                    8.2     Performance.  The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

                    8.3     Compliance Certificate.   The Company shall have
delivered to the Investor at the Closing a certificate signed on its behalf by
its President, Chief Executive Officer, or Chief Financial Officer certifying
that the conditions specified in Sections 8.1 and 8.2 have been fulfilled and
stating that there shall have been no material adverse change in the business,
financial condition, or assets of the Company not previously disclosed to the
Investor in writing.

                    8.4     Proceedings and Documents.   All corporate and other
proceedings in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to the Investor and to the Investor's counsel, the Investor shall have
received all such counterpart originals and certified or other copies of such
documents as it may reasonably request.  Such documents shall include (but not
be limited to) the following:

                              (a)      Certified Charter Documents.  A copy of
the Certificate of Incorporation and the Bylaws of the Company (as amended
through the date of the Closing), certified by the Secretary of the Company as
true and correct copies thereof as of the Closing.

                              (b)      Corporate Actions.  A copy of the
resolutions of the Board of Directors authorizing the transactions contemplated
by this Agreement, including the issuance of the Shares and the grant of
registration rights therefor as provided in Section 5.

                    8.5     No Material Change.  There shall have been no
material adverse change in the business, financial condition, or assets of the
Company and its subsidiaries taken as a whole, since the date of the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2000, filed
with the SEC on or about April 9, 2001.

          9.       CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING.

          The obligations of the Company to the Investor under this Agreement
are subject to the fulfillment or waiver on or before the Closing of each of the
following conditions by such Investor which may be given by written, oral or
telephone communication to the Company or its counsel:

                    9.1     Representations and Warranties.   The
representations and warranties of the Investor contained in Section 4 shall be
true and complete on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

                    9.2     Payment of Purchase Price.   The Investor shall have
delivered to the Company in accordance with the provisions of Section 2 the
purchase price for the Investor’s Shares referred to in Section 1.

                    9.3     Proceedings and Documents.   All corporate and other
proceedings in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to the Company and to the Company's legal counsel, and the Company
shall have received all such counterpart originals and certified or other copies
of such documents as it may reasonably request.

          10.     GENERAL.

                    10.1   Successors and Assigns.  Except as otherwise provided
in this Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.

                    10.2   Governing Law.  This Agreement will be governed by
and construed in accordance with the laws of the State of California, without
giving effect to that body of laws pertaining to conflict of laws.

                    10.3   Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.

                    10.4   Titles and Headings.  The titles, captions and
headings of this Agreement are included for ease of reference only and will be
disregarded in interpreting or construing this Agreement.  Unless otherwise
specifically stated, all references herein to "sections" and "exhibits" will
mean "sections" and "exhibits" to this Agreement.

                    10.5   Notices.  Any and all notices required or permitted
to be given to a party pursuant to the provisions of this Agreement will be in
writing and will be effective and deemed to provide such party sufficient notice
under this Agreement on the earliest of the following:  (i) at the time of
personal delivery, if delivery is in person; (ii) one business day after
transmission by facsimile, addressed to the other party at its facsimile number
specified herein, with confirmation of receipt made by both telephone and
printed confirmation sheet verifying successful transmission of the
facsimile;(iii) one business day after deposit with an express overnight courier
for United States deliveries and three business days after deposit with an
express courier for deliveries outside the United States, with proof of delivery
from the courier requested in either case; or (iv) three business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent only by facsimile or by express courier.  Notices by
facsimile shall be machine verified as received.  All notices not delivered
personally or by facsimile will be sent with postage and/or other charges
prepaid and properly addressed to the party to be notified at the address or
facsimile number as follows, or at such other address or facsimile number as
such other party may designate by one of the indicated means of notice herein to
the other parties hereto as follows:

                              (a)      if to the Investor, at the Investor's
address as set forth next to the Investor’s name on Exhibit A, with a copy to:

Fenwick & West LLP
275 Battery Street, 15th Floor
San Francisco, CA  94110
Telephone:   415-875-2300
Facsimile:  415-281-1350
Attn:  Mark Porter

                              (b)      if to the Company at:

Southwall Technologies Inc.
1029 Corporation Way
Palo Alto, CA  94303
Telephone:  650-962-9111
Facsimile:  650-967-8313
Attn:  President

with a copy to:

Choate, Hall & Stewart
Exchange Place
53 State Street
Boston, MA  02109
Telephone:  617-248-2133
Facsimile:  617-248-4000
Attn:  James W. Hackett, Jr.

                    10.6   Amendments and Waivers.  Before the Closing, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investor.  After the Closing, any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of at least 75% of the
aggregate number of Registrable Securities then outstanding.  Any amendment or
waiver effected in accordance with this Section shall be binding upon each
Holder of any Shares, each future Holder of such securities, and the Company. 
No delay or failure to require performance of any provision of this Agreement
shall constitute a waiver of that provision as to that or any other instance. 
No waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

                    10.7   Entire Agreement.  This Agreement and the documents
referred to herein, together with all the Exhibits hereto, constitute the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

                    10.8   Third Parties.  With the exception of the provisions
of Section 5 hereof with regard to permitted successors or assigns of the
registration rights of Registrable Securities (which permitted successors and
assigns are intended beneficiaries of the provisions of Section 5 hereof)
nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties hereto and their successors and assigns, any
rights or remedies under or by reason of this Agreement.

                    10.9   Costs And Attorneys' Fees.  In the event that any
action, suit or other proceeding is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover all of such party's costs and attorneys' fees incurred in each such
action, suit or other proceeding.

[Remainder of Page Intentionally Left Blank]

          IN WITNESS WHEREOF, the undersigned has executed this Stock Purchase
Agreement as of the day and year first set forth above.

    THE COMPANY: SOUTHWALL TECHNOLOGIES INC.       By

--------------------------------------------------------------------------------

  Its:

--------------------------------------------------------------------------------

THE INVESTOR:

                               GMX: GMX ASSOCIATES PTE LTD.       By

--------------------------------------------------------------------------------

      Andrew Kwan, Director

 

EXHIBIT A

PURCHASE PRICE AND INVESTOR ADDRESSES

 

Investor

--------------------------------------------------------------------------------

Purchase Price

--------------------------------------------------------------------------------

Shares of Common Stock

--------------------------------------------------------------------------------

GMX ASSOCIATES PTE LTD. US $1,000,000.00 422,119 PSB Science Park Annex
3 Science Park Drive
#0-2-16 Singapore 18223
Telephone:  65-774-7077
Facsimile:   65-774-7377    

EXHIBIT B

COMPANY WIRE TRANSFER INSTRUCTIONS\

Sanwa Bank California

ABA No.:  122003516

For Credit to:

          Southwall Technologies Inc.
          Account No.:  515311059
          Attention:  Takao Matsuda (415-597-5378)

 

 